Citation Nr: 0928759	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected anxiety reaction.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1965 and from March 1966 to February 1973.    

In April 2007, the Board of Veterans' Appeals (Board) denied 
an evaluation in excess of 30 percent for service-connected 
bilateral pes planus with plantar calluses and deformity and 
remanded the issues on the title page to the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(RO) for additional development.  


FINDINGS OF FACT

1.  The manifestations of the service-connected psychiatric 
disability are shown to more nearly approximate that of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  The Veteran is service connected for bilateral pes 
planus, 30 percent disabling; and anxiety reaction, 30 
percent disabling.  His combined rating is 50 percent.  

3.  The Veteran has graduated from high school; he last 
worked in September 2000 as a security investigator.   

4.  The service-connected disabilities are not shown to 
preclude the Veteran from securing or following a 
substantially gainful occupation consistent with his 
educational background and previous work history.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected psychiatric 
disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9400 (2008).  

2.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in May 2001, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to an increased rating and to 
TDIU.  Additional letters were sent to the Veteran in 
February 2006, May 2007, and February 2008.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files prior to 
the February 2008 letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


The Veteran was also advised in the March 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disability has on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA records 
on file, including a VA examination report conducted in 
February 2009.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  





Analyses of the Claims

Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  



The Veteran was originally granted service connection for an 
anxiety reaction in an August 1974 rating decision and 
assigned a zero percent evaluation under Diagnostic Code 
9400, effective February 10, 1973.  A February 1993 rating 
decision granted a 10 percent rating for anxiety reaction 
effective February 3, 1992.  An April 2002 rating decision 
granted a 30 percent rating for anxiety reaction effective 
April 5, 2001.  The Veteran timely appealed.  The Veteran has 
contended that his service-connected psychiatric disability 
is more severe than currently evaluated.

A 30 percent evaluation is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  

A 70 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is 
assignable with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

After review of the evidence, the Board finds that the 
veteran's service-connected psychiatric disability does not 
more nearly approximate the criteria for a higher rating of 
50 percent during the appeal period.  

VA treatment records through July 2001 reveal diagnoses in 
March 2001 of post-traumatic stress disorder (PTSD), 
polysubstance dependence, and generalized anxiety disorder.  
GAF was 45-50.

The Veteran complained on VA psychiatric evaluation in July 
2001 of insomnia, nightmares, isolation, and impaired impulse 
control.  He was not working.  On mental status evaluation, 
there was no suicidal or homicidal ideation, no 
hallucinations or delusions, no thought disorder, and no 
indication of panic attacks.  The Veteran was oriented, his 
memory was intact, and he had adequate hygiene.  Mood swings 
were noted.  The diagnoses were generalized anxiety disorder 
and history of polysubstance dependence.  GAF was 52.  

The Veteran was granted Social Security Administration 
disability benefits in November 2003, effective September 15, 
2000, for severe impairment due to anxiety related disorders.

VA treatment records through April 2009 reveal continued 
psychiatric problems.  

The Veteran complained on VA psychiatric evaluation in 
February 2009 of insomnia, nightmares, flashbacks of Vietnam, 
and loss of appetite.  On mental status evaluation, he was 
fully oriented and appropriately dressed without evidence of 
hallucinatory behavior or a memory deficit.  No disorder of 
affect or mood was found.  The diagnosis was polysubstance 
dependence.  The Veteran's GAF score was 55.  

The examiner reported in February 2009 that he had difficulty 
differentiating between several possibilities and noted that 
the use of cocaine was suggested by the Veteran's lack of 
appetite, weight loss, and poor oral hygiene.  The examiner 
also noted that the diagnosis of generalized anxiety disorder 
is mimicked by cocaine use and that some of the symptoms of 
PTSD are also seen in cocaine abuse, such as social 
isolation, increased anger, and anxiety.  The prior diagnosis 
of polysubstance dependence also indicated cocaine use.  The 
examiner concluded that he could not make a diagnosis of 
either PTSD or generalized anxiety based on the examination 
findings.

Although the above medical evidence shows psychiatric 
disability at least partly due to service-connected anxiety 
reaction, as indicated by the Veteran's current 30 percent 
rating, most of the symptomatology required for an increased 
evaluation of 50 percent is not present.  The above evidence 
does not reveal occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The GAF scores in July 2001 and February 2009, 52 and 55, 
indicate moderate symptomatology.  Additionally, the examiner 
in February 2009 concluded, after review of the claims file 
and examination of the Veteran, that the Veteran's current 
psychiatric problems appeared to be more likely related to 
polysubstance abuse and not to his service-connected anxiety 
reaction.  Consequently, an evaluation in excess of 30 
percent is not warranted for service-connected psychiatric 
disability.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 30 percent for service-connected 
psychiatric disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





TDIU

The Veteran asserts that his service-connected pes planus and 
anxiety reaction prevent him from working at substantially 
gainful employment.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  

The Veteran has a high school education and has worked as a 
security investigator.  According to the veteran's 
application, he last worked on a full time basis in September 
2000.  

The Veteran is currently assigned separate 30 percent 
evaluations for his service-connected pes planus and for his 
service-connected anxiety reaction; his combined rating is 50 
percent.  Therefore, he does not meet the percentage 
standards for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a).  

A TDIU rating may be granted on an extraschedular basis, 
pursuant to 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An 
extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.

The RO has considered extraschedular rating and has 
determined that referral for such extraschedular rating is 
not appropriate (see the May 2009 Statement of the Case).  
The Board may accordingly consider the issue without 
prejudice to the Veteran.


A schedular rating itself is recognition that a claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose supra  .

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).

The Veteran has additional disabilities, including 
polysubstance abuse, hypertension, and a respiratory 
disability, which are not service connected and cannot be 
considered when determining whether he warrants an 
extraschedular rating.

Consequently, the Board must now determine whether the 
Veteran is unemployable by reason of his service-connected 
disabilities alone, taking into consideration his educational 
and occupational background.  The Veteran has completed high 
school; he last worked full time in September 2000 as a 
security investigator.  

After review of the evidence as a whole, the Board finds a 
lack of evidence that the Veteran's service-connected 
disabilities alone cause marked interference with 
employability.  As noted above, the VA examiner concluded in 
February 2009 that the Veteran's symptoms appeared to be due 
primarily to cocaine abuse and were not related to his 
anxiety reaction.  Moreover, his GAF score of 55 is 
indicative of moderate impairment.  While the Veteran also 
has disability due to pes planus, treatment records in May 
2007 and June 2008 do not reveal any significant lower 
extremity disability, as it is reported that the extremities 
were without clubbing, cyanosis, or edema.  The Veteran was 
seen in April 2009 for new orthopedic shoes because his old 
shoes were 4 years old and were worn down.  

Although the Veteran was awarded SSA disability benefits in 
November 2003 due to his anxiety related disorders, the Board 
would note that there is more recent medical evidence on file 
since November 2003, as discussed above, and that the 
requirements for SSA are different than for TDIU.  

After considering the entire record, the Board finds that the 
Veteran is not wholly precluded from substantially gainful 
employment by reason of his service connected disabilities.  
In fact, the preponderance of the evidence does not support a 
finding that the veteran is unable to maintain substantially 
gainful employment due to the severity of his service 
connected disabilities.

Additionally, the veteran has not been frequently 
hospitalized for either of his service-connected 
disabilities.

The Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
4.16(b) is not necessary or appropriate at this point.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the veteran 
does not meet the threshold criteria for award of a TDIU, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 30 percent for service-connected 
anxiety reaction is denied.

A total rating based on individual unemployability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


